[Cite as Mobley v. O'Donnell, 2022-Ohio-908.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Alphonso D. Mobley, Jr.,                         :

                Plaintiff-Appellant,             :               No. 21AP-343
                                                            (C.P.C. No. 21CV-1363)
v.                                               :
                                                       (ACCELERATED CALENDAR)
Judge Colleen O'Donnell et al.,                  :

                Defendants-Appellees.            :



                                          D E C I S I O N

                                    Rendered on March 22, 2022


                On brief: Alphonso D. Mobley, Jr., pro se.

                On brief: G. Gary Tyack, Prosecuting Attorney, and
                Bryan B. Lee, for appellees.

                 APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, P.J.
        {¶ 1} Plaintiff-appellant, Alphonso D. Mobley, Jr., appeals from a judgment of the
Franklin County Court of Common Pleas dismissing Mobley's action against defendants-
appellees, Franklin County Court of Common Pleas Judge Colleen O'Donnell and former
Franklin County Prosecuting Attorney Ron O'Brien. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} This matter relates to Mobley's conviction and sentence in Franklin C.P. No.
16CR-2061. In that case, Mobley pleaded guilty to aggravated arson with a firearm
specification and criminal use of an explosive device, and the trial court sentenced Mobley
to the jointly recommended 14 years in prison. State v. Mobley, 10th Dist. No. 18AP-23,
2018-Ohio-3880. Mobley did not timely appeal the judgment of conviction and sentence.
Id. Over one year later, Mobley requested leave to file a delayed appeal, which this court
No. 21AP-343                                                                               2


denied because he did not present a reasonable explanation for the delay. State v. Mobley,
10th Dist. No. 18AP-539 (Oct. 25, 2018) (memorandum decision).
       {¶ 3} Since the filing of the judgment of conviction and sentence, Mobley has
engaged in frequent, but unavailing, litigation concerning that judgment, including filing
multiple motions to withdraw his guilty plea and lawsuits against the judge who presided
over his case, Judge O'Donnell, and the case's prosecutor, O'Brien. See State ex rel. Mobley
v. O'Donnell, 10th Dist. No. 20AP-193, 2021-Ohio-715 (denying Mobley's requests for writs
of mandamus and procedendo ordering Judge O'Donnell to issue a final judgment
concerning his motion to set aside his conviction and sentence); State v. Mobley, 10th Dist.
No. 20AP-350, 2021-Ohio-492 (affirming trial court's denial of Mobley's December 2019
motion to withdraw his guilty plea); Mobley v. Supreme Court of Ohio, 10th Dist. No.
20AP-292, 2021-Ohio-391 (affirming trial court judgment dismissing Mobley's lawsuit
against the Supreme Court of Ohio relating to that court's dismissal of his habeas corpus
petition); Mobley v. O'Donnell, 10th Dist. No. 19AP-440, 2020-Ohio-469 ("Mobley 10th
Dist. No. 19AP-440") (affirming dismissal of Mobley's May 2019 action against Judge
O'Donnell, O'Brien, an assistant prosecuting attorney, a former assistant prosecuting
attorney, and an assistant public defender, seeking a declaration that misconduct by these
defendants resulted in breaches of his plea agreement, injunctive relief that would require
the trial court to vacate the judgment of conviction and sentence, and monetary relief);
State ex rel. Mobley v. O'Donnell, 10th Dist. No. 19AP-370, 2020-Ohio-251 (denying
Mobley's requested writs for mandamus and prohibition concerning Judge O'Donnell's
continued exercise of judicial authority); State v. Mobley, 10th Dist. No. 18AP-23, 2018-
Ohio-3880 (affirming trial court's denial of Mobley's October 2017 motion to withdraw his
guilty plea); Mobley v. O'Donnell, S.D.Ohio No. 2:20-cv-3037, 2020 U.S. Dist. LEXIS
224927 (Dec. 1, 2020) (dismissing Mobley's complaint against Judge O'Donnell and
O'Brien concerning their respective roles in Mobley's guilty plea proceedings and
sentencing); Mobley v. O'Donnell, S.D.Ohio No. 2:20-cv-1175, 2020 U.S. Dist. LEXIS 67274
(Apr. 16, 2020) (same).
       {¶ 4} On March 4, 2021, Mobley again filed suit against Judge O'Donnell and
O'Brien relating to their conduct in connection with his guilty plea and sentence in Franklin
C.P. No. 16CR-2061. Judge O'Donnell and O'Brien moved for dismissal pursuant to Civ.R.
No. 21AP-343                                                                                 3


12(B)(6) for Mobley's failure to state a claim upon which relief can be granted. In April
2021, Mobley filed an amended complaint concerning his criminal case, naming "State of
Ohio" as the sole defendant. In May 2021, Mobley filed a second amended complaint
concerning his criminal case, again naming "State of Ohio" as the sole defendant. And in
June 2021, Mobley filed a third amended complaint, which was later stricken from the
record. Judge O'Donnell and O'Brien opposed Mobley's attempts to amend his complaint,
on both procedural and substantive grounds.
       {¶ 5} On June 15, 2021, the trial court granted Judge O'Donnell and O'Brien's
Civ.R. 12(B)(6) motion to dismiss Mobley's original complaint. The trial court determined
that Mobley's first and second amended complaints were not properly filed, and thus could
not be considered and that, even if considered, they failed to state a claim upon which relief
can be granted. The trial court also ordered that Mobley's third amended complaint be
stricken from the record. On June 23, 2021, the trial court entered final judgment
dismissing Mobley's action in its entirety, finding that Mobley failed to present a justiciable
controversy necessary for declaratory relief, and that Judge O'Donnell and O'Brien were
absolutely immune from Mobley's claims.
       {¶ 6} Mobley timely appeals.
II. Assignments of Error
       {¶ 7} Mobley assigns the following errors for our review:
              [1.] Trial court abused its discretion and/or erred as a matter
              of law when it determined that: (1) Appellant allegations are
              essentially only an attack on the validity of his conviction and
              sentence in his underlying criminal case; and (2) fails to raise
              the justiciable controversy necessary for a declaratory
              judgment action.

              [2.] The Trial court erred as a matter of law when it determined
              that Judge Colleen O'Donnell and Ron O'Brien retains absolute
              immunity.
No. 21AP-343                                                                                             4


III. Discussion
        A. Standard of Review – Civ.R. 12(B)(6)
        {¶ 8} Mobley generally challenges the trial court's dismissal of his March 2021
complaint1 against Judge O'Donnell and O'Brien pursuant to Civ.R. 12(B)(6). Under Civ.R.
12(B)(6), a defendant may move to dismiss a complaint for failure to state a claim upon
which relief can be granted. A Civ.R. 12(B)(6) motion to dismiss tests the sufficiency of the
complaint. O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242, 245
(1975). In ruling on a motion to dismiss pursuant to Civ.R. 12(B)(6), the court must
construe the complaint in a light most favorable to the plaintiff, presume all factual
allegations in the complaint are true, and make all reasonable inferences in favor of the
plaintiff. Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192 (1988). The dismissal of a
complaint for failure to state a claim is proper when it appears, beyond doubt, that the
plaintiff can prove no set of facts entitling him to relief. Celeste v. Wiseco Piston, 151 Ohio
App.3d 554, 2003-Ohio-703, ¶ 12 (11th Dist.). When reviewing a decision on a Civ.R.
12(B)(6) motion to dismiss, this court's review standard is de novo. Foreman v. Ohio Dept.
of Rehab. & Corr., 10th Dist. No. 14AP-15, 2014-Ohio-2793, ¶ 9.
        B. Analysis
        {¶ 9} In his first assignment of error, Mobley contends the trial court erred in
finding that his claims against Judge O'Donnell and O'Brien were in substance an attack on
the validity of his conviction and therefore his claims did not raise the justiciable
controversy necessary for a declaratory judgment action. We disagree.
        {¶ 10} The trial court correctly concluded that Mobley's declaratory judgment action
against Judge O'Donnell and O'Brien was an improper attempt to collaterally attack his
conviction and sentence. Mobley argues that he only sought a determination that his plea
agreement was breached, not that his guilty plea was invalid. Indeed, Mobley did request
a threshold determination that his plea agreement was breached. But the gravamen of
Mobley's complaint against Judge O'Donnell and O'Brien was to seek a declaration that


1 Mobley does not assign as error the trial court's determination that his first and second amended

complaints were not properly before it and therefore could not be considered, or the trial court's decision
to strike from the record his third amended complaint. Thus, the issue before us is whether the trial court
properly dismissed Mobley's original complaint seeking declaratory relief.
No. 21AP-343                                                                              5


they engaged in conduct that invalidated his guilty plea and sentencing. And as this court
noted in one of Mobley's prior appeals, a "declaratory judgment action cannot be used to
collaterally attack a conviction or sentence." Mobley 10th Dist. No. 19AP-440 at ¶ 14. Thus,
Mobley's complaint did not present a justiciable controversy capable of resolution by
declaratory judgment, and the trial court properly granted the Civ.R. 12(B)(6) motion to
dismiss.
       {¶ 11} Accordingly, Mobley's first assignment of error is overruled.
       {¶ 12} Mobley's second assignment of error alleges the trial court erred in
determining Judge O'Donnell and O'Brien have absolute immunity from his claims in this
action. Pursuant to our above analysis, we find the trial court properly dismissed Mobley's
action. Thus, our disposition of Mobley's first assignment of error renders as moot his
second assignment of error.
IV. Disposition
       {¶ 13} Having overruled Mobley's first assignment of error, and finding as moot
Mobley's second assignment of error, we affirm the judgment of the Franklin County Court
of Common Pleas.
                                                                       Judgment affirmed.

                          JAMISON and NELSON, JJ., concur.

              NELSON, J., retired, formerly of the Tenth Appellate District,
              assigned to active duty under authority of Ohio Constitution,
              Article IV, Section 6(C).